FILED
                             NOT FOR PUBLICATION                             JUL 12 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARNOLD AGUIRRE,                                   No. 11-16569

               Plaintiff - Appellant,             D.C. No. 3:09-cv-00763-MHP

  v.
                                                  MEMORANDUM *
J. ADAMO; et al.,


               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                     Marilyn H. Patel, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Arnold Aguirre, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to serious medical needs. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment because Aguirre

failed to raise a genuine dispute of material fact as to whether served defendants

were deliberately indifferent to his dental or other serious medical needs. See

Rodriguez v. Maricopa Cnty. Cmty. Coll. Dist., 605 F.3d 703, 711 (9th Cir. 2010)

(defendant is entitled to qualified immunity if there is no constitutional violation);

Toguchi, 391 F.3d at 1056-60 (discussing deliberate indifference standard).

      The district court did not abuse its discretion in denying Aguirre’s motions

for appointment of counsel because Aguirre failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and “exceptional circumstance” requirement).

      The district court did not abuse its discretion by granting defendants’ motion

to stay discovery. See Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir. 1988)

(district court did not abuse its discretion by staying discovery until the issue of

immunity was decided).

      Aguirre’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                    11-16569